The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 are pending for examination.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BEATTIE et al., US 2016/0364289 A1.
 	Regarding claim 1, BEATTIE teaches a semiconductor memory module, comprising: 
a non-volatile memory (Fig.1; memory array 110 and section 0012); 
a random access memory (Fig.2; it is taught as buffers 214); and 
a controller (Fig.2; memory controller 202) configured to execute a write operation on the non-volatile memory or the random access memory according to a write command (section 0018; Translator 204 issues memory commands to memory 216) and a write address (memory requests have the logical address; section 0019) transmitted from an external device (Fig.2 and Fig.5 and section 0025-0026; translator 204 receives a write request consistent with a first format consistent with processor 201; the write request includes a first logical address, data, and an error control code based on that first logical address (502)) and to execute a read operation on the non-volatile memory or the random access memory according to a read command (section 0018-0019; Translator 204 includes another interface (e.g., one or more ports for synchronous serial communications) for providing memory commands to memory 216 (e.g., a program command to a flash memory) based on the memory request to memory 216 and for receiving results of associated memory accesses from memory 216) and a read address transmitted from the external device (Fig.2 and Fig.6 and section 0026; translator 204 receives a read request from processor 201. The read request includes a first logical address consistent with a first format based on data width and error control 
wherein, when addresses of the non-volatile memory are received in a format different from a format of the write command and the write address, said controller is configured to execute a cache allocation of mapping a storage space of the non- volatile memory corresponding to the addresses to the random access memory (Fig.6 and section 0018-0019 and section 0025-0026; processor 201 may be a microcontroller unit that generates memory requests having a first logical address corresponding to the first format. Processor 201 addresses data according to a first format having data width 302 and error control code width 304; When writing a data width less than the data width of the second format, translator 204 queues, in buffers 214, data associated with writes to consecutive first logical addresses data of the first format; Translator 204 translates the first logical address to a physical memory address (604). The address translation may be performed using a direct address mapping from first logical address to physical memory address or indirectly, by converting the first logical address to a second logical address consistent with a second format based on a data width and error control code width of the memory and then converting the second logical address to a physical address. Translator 204 issues a read command including the physical address to memory 216 (606). The read bypasses any error control code functionality of the memory and receives data and an error control code having the second format (608).); and 
wherein, when addresses of the non-volatile memory are received in a format different from a format of the read command and the read address, said controller is 

Regarding claim 2, BEATTIE teaches said controller is configured to provide a user storage space of the non-volatile memory to the external device and to use the random access memory as a cache memory of the user storage space (section 0018; translator 204 queues data associated with writes to consecutive first logical addresses data of the first format in buffers 214).  

Regarding claim 3, BEATTIE teaches said controller is configured to communicate with the external device in accordance with a dual in-line memory (DIMM) protocol (section 0017 and section 0012; Memory controller 202 provides an interface between processor 201 and memory 216. Memory 216 may include an external serial peripheral interface flash memory device; memory array 110 or 220 include flash memory, Magneto-resistive Random-Access Memory (RAM), Ferroelectric RAM (F-RAM), Static RAM (SRAM), Dynamic RAM (DRAM), magnetic computer storage devices, optical discs, or any other suitable memory).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Farhan et al., US 10,572,160 B1 teaches technologies are provided for dynamically changing a size of a cache region of a storage device. A storage device controller writes data to the cache region of the storage device using a particular storage format. The storage device controller then migrates the cached data to a storage region of the device, where the data is written using a different storage format.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA J SONG/Primary Examiner, Art Unit 2133